DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9724080. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose an access member being inserted into a target location, applying a predetermined tension force characteristic to an actuation member, reducing or compressing a dimension of the anchor body along the direction of elongation and increasing a dimension of the anchor body along a second direction that is angularly offset relative to the direction of elongation, and a tension assembly applying the predetermined force characteristic by a translating member of the tension assembly from a neutral position to an extended position with respect to the distal end of the access member.
Allowable Subject Matter
Claim 1 is rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter: 
Catanese, II US 2007/0142846 discloses an insertion instrument configured to eject at least one anchor at a target location, essentially as claimed, but does not disclose in combination with the claim language, a tension assembly configured to apply a predetermined tension force characteristic to the actuation member or suture strands, thereby reducing a dimension of the anchor body along the direction of elongation and to increase a dimension along a second direction that is angularly offset relative to the direction of elongation.
Lamson et al. US 9149266 discloses an insertion instrument configured to eject at least one anchor at a target location, essentially as claimed, but does not disclose in combination with the claim language, a tension assembly configured to apply a predetermined tension force characteristic to the actuation member, thereby reducing a dimension of the anchor body along the direction of elongation and increasing a dimension along a second direction that is angularly offset relative to the direction of elongation.
Cole et al. US 6068648 discloses an insertion instrument configured to eject at least one anchor at a target location, essentially as claimed, but does not disclose in combination with the claim language, a tension assembly configured to apply a predetermined tension force characteristic to the actuation member, thereby reducing a dimension of the anchor body along the direction of elongation and to expand along a second direction that is angularly offset relative to the direction of elongation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771